Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua Dean on 7/29/2022.
Please amend the Claims submitted 7/20/2022 as follows:

5.	(Currently Amended) The information processing apparatus according to claim 1, 
wherein the at least one processor is further configured to execute the instructions to acquire an identifier of a manufacturer, compute a second 3match rate representing a degree at which a display situation of a product of the manufacturer determined by the identifier matches the reference for display of each product on the product shelf rack indicated in the reference display information, and causes the second match rate to be included in the comparison information; and 
wherein the second match rate is at least one of values which are computed by any of: 
by dividing the number of products which are displayed on the product shelf rack and which matches the reference for display of each product on the product shelf rack indicated in the reference display information by the total number of products which should be displayed on the product shelf rack; and 
by dividing the number of products which are displayed in the store and which match the reference for display of each product on the product shelf rack indicated in the reference display information by the total number of products to be displayed in the store.

28.	(Currently Amended) The information processing apparatus according to claim 6, wherein the result image includes a character string representing the match rate for the product shelf rack and the shelf rack image on which superimposition data representing the result of the comparison is superimposed.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
For independent claims 1, 9 and 16, the closest prior art as to combination of Fukushima et al. (U.S. Patent Application Publication 2013/0147839 A1) and Yamashita (WO 2016/117600 A1) fails to disclose and/or teach: computing a match rate representing a degree at which the display situation of the particular product matches the reference for display of each product on the product shelf rack indicated in the reference display information, and cause the match rate to be included in the comparison information, wherein the match rate is at least one of values which are computed by any of: dividing a number of products which are displayed on the product shelf rack and which matches the reference for display of each product on the product shelf rack indicated in the reference display information by a total number of products which should be displayed on the product shelf rack, and dividing a number of products which are displayed in the store and which match the reference for display of each product on the product shelf rack indicated in the reference display information by a total number of products to be displayed in the store.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHARLES TSENG/Primary Examiner, Art Unit 2613